Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 8, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a foreign language teacher for a school district until he resigned, effective April 25, 1997. At his interview at the local unemployment insurance office, claimant indicated that he quit because he was “stressed out” and because he had received an unsatisfactory rating on a performance review which recommended that he not be rehired for the upcoming school year. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause. Criticism of an employee’s job performance by a supervisor or receiving a poor performance evaluation does not necessarily constitute good cause for leaving employment (see, Matter of Ginsberg [Commissioner of Labor], 252 AD2d 702), nor does resigning in *878anticipation of discharge (see, Matter of Toth [Sweeney], 244 AD2d 752, 753).
With respect to claimant’s assertion that he resigned based upon advice from his psychologist that he quit as soon as possible because of stress caused by his negative evaluation, we note that claimant nevertheless chose to remain, continuing his employment for another month, and his resignation letter contained no reference to a physician’s recommendation (see, Matter of Delaney [Sweeney], 242 AD2d 819). In addition, although claimant also testified that his resignation was actually involuntary and the employer accelerated his termination date, the employer’s representative testified otherwise, thus raising a credibility issue that the Board was free to resolve in the employer’s favor (see, Matter of Singh [Sweeney], 247 AD2d 666, 667). Accordingly, the record supports the Board’s conclusion that claimant resigned for personal and noncompelling reasons.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.